Citation Nr: 0921656	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from August 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that increased from 10 to 20 percent 
the evaluation for the Veteran's service-connected 
lumbosacral strain, effective May 10, 2002, the date of her 
claim for an increased rating.

The Veteran requested a hearing at the local VA RO on her 
July 2003 VA Form 9 Appeal.  Her claim reached the Board on 
appeal without a hearing having been provided to her.  The 
claim was remanded in April 2006 for a hearing, and the 
Veteran was provided a travel board hearing before the 
undersigned Veterans Law Judge in March 2007.

The matter was remanded again in August 2007 for a new 
examination in order to obtain current findings as to the 
extent of the Veteran's back disability.  A new examination 
was performed in May 2008, the report of which has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain causes "moderate" 
rather than "severe" limitation of motion.  The lumbosacral 
strain is not severe, and she does not have listing of the 
whole spine to one side; positive Goldthwaite's sign; marked 
limitation of forward bending in the standing position; loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space; or abnormal mobility on 
forced motion.

2.  The Veteran's spine is not ankylosed, and her forward 
flexion of her thoracolumbar spine is greater than 30 
degrees.
CONCLUSION OF LAW

An evaluation in excess of 20 percent for a chronic lumbar 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In this case, notice complying with Vazquez-Flores was not 
provided to the Veteran.  A March 2004 notice letter to the 
Veteran only informed her that she needed to show that her 
disability had gotten worse.  A December 2007 notice letter 
informed the Veteran that VA considers the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  Increased evaluations for spine disabilities are 
not granted simply based on a showing a worsening effect on 
the Veteran's employment or daily life; rather, increased 
evaluations for spine disabilities are based on specific 
tests and measurements.  VA is required to inform the Veteran 
of the applicable tests and measurements for an increased 
rating.

Notice error "is prejudicial if it affects the 'substantial 
rights' of the parties in terms of 'the essential fairness of 
the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 
103, 114 (2005) (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 554 (1984)), overruled on other 
grounds by Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Failure to inform the Veteran of what further 
information is needed to substantiate the claim has the 
"natural effect" of prejudicing the Veteran, and 
"substantially defeat[s] the very purpose" of the VCAA 
notice requirements.  Id. at 122 (citing Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004)).  When notice error 
has the natural effect of producing prejudice to the Veteran, 
"it is the Secretary's burden to demonstrate lack of 
prejudice in terms of the fairness of the adjudication".  
Id. at 121 (citing Kotteakos v. United States, 328 U.S. 750 
(1946)).  See also Shinseki v. Sanders, No. 07-1209, slip op. 
at 3 (U.S. Apr. 21, 2009) (noting that the United States 
Court of Appeals for Veterans Claims has held that the 
failure to explain what further information is needed to 
support a claim "has the 'natural effect' of harming the 
claimant."). 

Initially, the Board finds that the failure to fully inform 
the Veteran of the evidentiary requirements for an increased 
rating for her spine disability was error, and had the 
"natural effect" of prejudicing the Veteran.  Mayfield, 19 
Vet. App. at 122.  In this case, however, the Board finds 
that the Veteran had actual knowledge of what must be shown, 
and was thus not actually prejudiced by VA's failure to 
inform her of what must be shown for an increased evaluation.  
See id. at 121.  The Veteran's representative, in the May 
2009 "Post-Remand Brief" submitted by the representative, 
listed all potentially-applicable rating criteria for the 
Veteran's spine, including the rating criteria in place prior 
to September 26, 2003, and used the criteria in argument in 
support of the Veteran's contention that she is entitled to 
an increased evaluation for her spine.  Therefore, the 
Veteran was not prejudiced by the lack of Vazquez-Flores-
compliant VCAA notice.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the Veteran's service treatment records, 
VA outpatient treatment records, and the Veteran's private 
treatment records.  The Veteran was provided an opportunity 
to set forth her contentions during a hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in October 2002, March 2004, and May 
2008.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidence

The Veteran's lower back disability was examined in October 
2002.  At the time of the examination, she had pain, 
weakness, stiffness, fatigability, and lack of endurance 
about the lower spine.  She was only able to obtain moderate 
relief with medication.  She experienced flare-ups every 
other day that would last several hours, induced by prolonged 
standing and prolonged walking.  The decreased function 
caused by her back disability impaired her daily activities.  
She did not use a cane or wear a brace.  On examination, the 
Veteran had forward flexion of the lumbar spine to 70 
degrees, extension to 15 degrees, and lateral flexion of 15 
degrees to either side.  She had pain at the extremes of her 
range of motion.  There was no additional limitation caused 
by pain, fatigue, weakness, or lack of endurance during the 
examination.  X-rays of the spine showed well-preserved 
intervertebral disc spaces without narrowing, 
spondylolisthesis, or spurring.  The examiner diagnosed the 
Veteran with a recurrent lumbar spine sprain, chronic, 
moderate, residual.

The Veteran was examined again in March 2004.  The Veteran 
complained of pain from her lower back radiating to her two 
lower extremities.  She would experience flare-ups caused by 
excessive activities and prolonged walking.  She did not use 
any aides for walking, but said she could only walk a block 
at a time, and felt unsteady at times.  Her job at the time 
involved moving heavy equipment, which would aggravate the 
pain.  On examination, the Veteran had forward flexion of the 
lumbosacral spine to 90 degrees, with pain at 85 degrees.  
She had extension to 25 degrees, with pain at 20 degrees.  
The Veteran had bilateral lateral flexion to 35 degrees, 
which was painful on the right over 30 degrees.  The examiner 
found that pain increased on repetitive movements, and that 
she was additionally limited by pain and lack of endurance.  
X-rays showed exaggerated lumbar lordosis.  The examiner 
diagnosed the Veteran with mechanical low back pain.

The Veteran had a travel board hearing before the undersigned 
Veterans Law Judge in March 2007.  She described muscle 
spasms when she bent over.  The back pain prevented her from 
standing for a prolonged period of time.  The Veteran's 
former job aggravated her back, but she now had a new 
position allowing her to sit while working.  Her employer 
provided a lumbar support chair and allowed her to walk 
around if her back begins to hurt.  Because of her back pain, 
she had taken two days of sick leave during the year, and 12 
hours of annual leave.  Notably, the Veteran previously had a 
job offer with the United States Postal Service withdrawn 
based on her back condition.  

The Veteran was most recently examined in May 2008 for her 
lumbar disability, following a remand of her case.  The 
Veteran said that her back pain had been progressively 
worsening, and was chronic and sharp.  She described the pain 
as a six or seven out of ten.  The pain did not radiate to 
her lower extremities.  Prescription medication did relieve 
some of her pain.  Flare-ups would occur intermittently, 
related to standing for 30 minutes, lifting any weight, and 
bending activities, and would last until she was able to rest 
or take medication.  The Veteran wore a back brace, and had a 
cane for home use.  She had lumbar rods to use for times when 
she would sit for an extended period of time.  She was able 
to walk for up to an hour at a time.  At the time of the 
examination, the Veteran was working, and a special 
accommodation had been made such that she was not required to 
lift any weight while at work, and was able to tele-work two 
days of week.  She was self-sufficient in her daily 
activities, but was limited to 40 minutes of driving at a 
time.  On objective examination, the examiner noted increased 
lordosis and a guarded, slightly antalgic gait.  The Veteran 
had forward flexion of the lumbosacral spine to 55 degrees, 
extension to 10 degrees, bilateral lateral flexion to 15 
degrees, and bilateral lateral rotation to 15 degrees.  The 
examiner noted pain at the ends of the Veteran's range of 
motion in all directions.  The Veteran's pain continued with 
repetitive use, but there were no additional changes or 
limitations due to fatigue, weakness, lack of endurance, or 
incoordination.  The Veteran did not have muscle spasms.  The 
Veteran did not have intervertebral disk syndrome.  The 
examiner diagnosed the Veteran with moderately severe 
lumbosacral strain with radiological findings of mild 
hypertrophy of the facets at the L4-L5 vertebrae.  

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

VA will not evaluate the same disability under various 
diagnoses, even if multiple Diagnostic Codes are applicable 
to a single disability.  38 C.F.R. § 4.14.

When an unlisted condition is encountered, VA will rate it 
under a closely related disease, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran submitted her claim for an increased evaluation 
for a spine disability in May 2002.  On September 26, 2003, 
the regulations governing spine disabilities changed.  This 
decision addresses the application of both sets of 
regulations, because she filed her claim during the time the 
older regulations were in place; the Veteran is entitled to 
the highest appropriate evaluation under either set of 
regulations.  

The Old Regulations

The older regulations addressing spinal disabilities, which 
were generally applicable prior to September 26, 2003, 
included Diagnostic Codes 5285 (residuals of fracture of 
vertebra), 5286 (complete bony fixation (ankylosis) of the 
spine), 5287 (ankylosis of the cervical spine), 5289 
(ankylosis of the lumbar spine), 5290 (limitation of motion 
of the cervical spine), 5291 (limitation of motion of the 
dorsal spine), 5292 (limitation of motion of the lumbar 
spine), 5293 (intervertebral disc syndrome, in effect prior 
to September 23, 2002), 5293 (intervertebral disc syndrome, 
in effect from September 23, 2002 through September 25, 
2003), 5294 (sacro-iliac injury and weakness), and 5295 
(lumbosacral strain).

As an initial matter, only Diagnostic Codes related to the 
lumbar spine are relevant to the Veteran's claim.  The 
Veteran is not entitled to an evaluation under former 
Diagnostic Code 5285, because she did not have a vertebral 
fracture, only a lumbosacral strain.  Former Diagnostic Codes 
5286 and 5289 are inapplicable, as the Veteran has never been 
diagnosed with ankylosis of the spine.  Likewise, former 
Diagnostic Code 5293 is not applicable, as the Veteran has 
never been diagnosed with intervertebral disk syndrome.  

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a (2003).

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with slight subjective symptoms only was rated noncompensably 
(0 percent) disabling.  Lumbosacral strain with 
characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a (2003).

As noted above, former Diagnostic Code 5292 addresses 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, the Veteran has never been entitled to a rating in 
excess of 20 percent, as there is no evidence supporting a 
finding of "severe" limitation of motion.  In October 2002, 
the Veteran had forward flexion to 70 degrees, and extension 
to 15 degrees.  These measurements indicate slight or 
moderate limitation of motion, but do not suggest severe 
limitation.  She did have pain at the extremes of her range 
of motion, but no evidence that this pain caused a 
significant decrease in her range of motion.  Further, she 
was not additionally limited by DeLuca factors such as pain, 
fatigue, weakness, or lack of endurance on repetitive motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
painful motion must be considered when analyzing limitation 
of motion for evaluation purposes).

Likewise, the Veteran did not display severe limitation of 
motion during her March 2004 examination; in fact, her range 
of motion had improved.  As of March 2004, the Veteran had 
forward flexion to 90 degrees, which was limited by pain at 
85 degrees.  She had extension to 25 degrees, with pain at 20 
degrees.  In contrast to October 2002, the Veteran was 
limited by lack of endurance in addition to pain.  Despite 
the additional limitations, the Veteran's condition, 
especially with her range of motion having improved, does not 
warrant a finding that she had severe limitation of motion.  

The most recent examination, from May 2008, shows a decreased 
range of motion.  She had forward flexion of 55 degrees, 
extension to 10 degrees, and bilateral flexion and bilateral 
extension of 15 degrees.  She continued to experience pain at 
the extremes of her range of motion, but was not limited by 
fatigue, weakness, lack of endurance, or incoordination.  
Notably, the examiner found that the Veteran's lumbosacral 
strain was "moderately severe."  The use of the term 
"severe" in this description, though, does not warrant a 40 
percent evaluation under former Diagnostic Code 5292.  As a 
frame of reference, the Board notes that the regulations in 
place since September 2003 allow for a 40 percent evaluation 
for limitation of motion only when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  Here, 
the Veteran's 55 degrees of forward flexion clearly would not 
meet that standard, and similarly does not meet the pre-
September 26, 2003 "severe" standard for an increased 
evaluation.  

Thus, based on all of the evidence of record concerning 
limitation of motion, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 20 percent under 
former Diagnostic Code 5292.

The Veteran is also not entitled to an evaluation in excess 
of 20 percent for her lumbosacral strain under former 
Diagnostic Code 5295.  A 40 percent evaluation under the old 
regulations would require a severe strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
evidence is clear that the Veteran's lumbosacral strain has 
never been characterized as "severe," and that her whole 
spine has never listed to one side.  She has not had a 
positive Goldthwaite's sign.  She was never diagnosed with 
arthritic changes.  The examiners did note some limitation of 
forward bending (flexion), but never to the point that it was 
"marked" or "severe."  Nor is there evidence of abnormal 
mobility on forced motion.  Notably, it is not clear that the 
Veteran would qualify for a 20 percent evaluation under 
former Diagnostic Code 5295.  The only evidence of muscle 
"spasm" is from the Veteran's testimony; she is not 
competent to testify as to matters requiring medical 
training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The May 2008 examination report specifically noted that the 
Veteran did not have muscle spasms.  The Board finds that the 
Veteran is not entitled to an evaluation in excess of 20 
percent for her lumbosacral strain under former Diagnostic 
Code 5295.

Thus, the Board finds that under any of the potentially 
applicable Diagnostic Codes in effect prior to September 26, 
2003, the Veteran is not entitled to an evaluation in excess 
of 20 percent.

The New Regulations

After September 26, 2003, a new rating formula was 
established under the governing regulations.  Under the 
current regulations, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes).  Ratings under 
the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a (2008).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a (2008).

Under the new regulations, the only Diagnostic Code 
applicable to the Veteran's claim is 5237 (lumbosacral 
strain).  Similar to the application of the old regulations, 
Diagnostic Codes 5235 (vertebral fracture) and 5243 
(intervertebral disc syndrome) are not applicable to the 
Veteran's claim.  Other Diagnostic Codes applicable to spinal 
disabilities, including 5003 (degenerative arthritis), 5239 
(spondylolisthesis), 5240 (ankylosing spondylitis), 5242 
(degenerative arthritis of the spine) are likewise not 
applicable under the evidence in this case.

Under the General Formula, the Veteran is not entitled to 
more than a 20 percent evaluation.  For an evaluation of 
greater than 20 percent, the Veteran would have to show 
either limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or ankylosis.  

The evidence is clear that the Veteran does not have 
ankylosis, favorable or unfavorable, of the spine.  

The Veteran's forward flexion has never been 30 degrees or 
less, even when taking DeLuca factors into consideration.  In 
October 2002, her forward flexion was to 70 degrees, with 
pain at the extremes of her range of motion.  There was not 
any evidence that this pain caused a significant decrease in 
her range of motion, especially a decrease of 40 degrees.  As 
of the October 2002 examination, the Veteran was not further 
limited by DeLuca factors such as pain, fatigue, weakness, or 
lack of endurance on repetitive motion. 

The next available measurement of the Veteran's forward 
flexion is from the March 2004 examination report.  As of the 
March 2004 examination; she had forward flexion to 90 
degrees, which was limited by pain at 85 degrees.  She was 
further limited on repetitive motion by lack of endurance.  
The Board finds, however, that the evidence does not suggest 
that her lack of endurance would warrant a 40 percent 
evaluation, considering that she had nearly full forward 
flexion of 85 degrees, albeit with pain.  

In May 2008, the Veteran had forward flexion of 55 degrees, 
and continued to experience pain at the extremes of her range 
of motion.  She was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  Her painful motion did not 
limit her flexion to 30 degrees.

The evidence is clear that the Veteran, during the course of 
her claim and appeal, has not had forward flexion limited to 
30 degrees or less, even when taking DeLuca factors into 
consideration.  She meets the criteria for a 20 percent 
evaluation, but a 40 percent evaluation is not warranted.  

Considering all of the evidence in a light most favorable to 
the Veteran, the evidence does not support an evaluation in 
excess of 20 percent for her back disability under any of the 
Diagnostic Codes available for rating spine disability 
whether they were the provisions in effect before September 
26, 2003 or the newer spine regulations.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's spine 
disability.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that her service-connected spine disorder has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  The disability has not required frequent 
periods of hospitalization.  In fact, the Veteran has gone 
long periods without any medical treatment for her 
lumbosacral strain.  The Veteran is employed.  The Board 
acknowledges that she needs special accommodations at work, 
but these accommodations have been provided for her.  She has 
not complained of any marked interference with her 
employment, other than taking two sick days and 12 hours of 
annual leave in early 2008.  Further, the Veteran 
acknowledged that she can complete all routine activities of 
daily living as required.  Accordingly, the Board concludes 
that consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected spine condition.


ORDER

A rating in excess of 20 percent for a lumbosacral strain is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


